                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )      No.:   3:18-CR-147-TAV-HBG-16
                                               )
  ASHLEY S. SEIBER,                            )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This criminal case is before the Court on the defendant’s pro se motion requesting

  jail credit [Doc. 966]. Defendant’s request cannot be granted however, because “[t]his

  Court cannot grant or compute sentence credits under 18 U.S.C. § 3585(b).” United States

  v. Williams, 2008 WL 3850212, at *1 (W.D. Tenn. Aug. 18, 2008). While the Court may

  make certain recommendations to the Bureau of Prisons, “the power to grant credit for time

  served lies solely with the Attorney General and the Bureau of Prisons.” United States v.

  Crozier, 259 F.3d 503, 520 (6th Cir. 2001) (citing 18 U.S.C. § 3535(b); United States v.

  Wilson, 503 U.S. 329, 333 (1992)); see also United States v. Brown, 417 F. App’x 488,

  493 (6th Cir. 2011) (“[A]warding credit for time served is the exclusive responsibility of

  the Bureau of Prisons.”).

        If the Bureau of Prisons declines to credit the defendant’s time served, the defendant

  may then raise her claims through the Bureau’s Administrative Remedy Program. Setser

  v. United States, 566 U.S. 231, 244 (2012) (citing 28 C.F.R. § 542.10, et seq.). After




Case 3:18-cr-00147-TAV-HBG Document 976 Filed 01/25/21 Page 1 of 2 PageID #: 8253
  exhausting her administrative remedies, the defendant may then petition for a writ of

  habeas corpus under 28 U.S.C. § 2241, a petition which must be filed in defendant’s district

  of confinement. Id.

         Accordingly, defendant’s motion requesting jail credit [Doc. 966] is hereby

  DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               2


Case 3:18-cr-00147-TAV-HBG Document 976 Filed 01/25/21 Page 2 of 2 PageID #: 8254
